DETAILED ACTION
The amendment filed on March 24, 2022 has been entered.
Claims 1-20 are pending, and claims 3-6 and 13-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani et al. (5,950,718) in view of Gonzalez (4,937,064).
Sugitani et al. (Figures 1 and 3) discloses a heat transfer enhancement pipe 10 comprising: 
a pipe body of a tubular shape having an inlet (i.e. left side) for entering of a fluid and an outlet (i.e. right side) for the fluid to flow out; 
wherein: 
an internal wall 10s of the pipe body is welded (column 7, lines 5-16) at a welding site with a fin 20 protruding towards interior of the pipe body, 
the fin 20 has one fin section extending spirally in an axial direction 10a of the pipe body (column 3, lines 24-25), 
the fin section has a first end surface (i.e. left side) facing the inlet and a second end surface (i.e. right side) facing the outlet, 
but does not disclose the first end surface of the one fin section is formed as a transition surface along a spirally extending direction.
Gonzalez discloses a heat transfer enhancement pipe comprising: 
a pipe body of a tubular shape having an inlet (i.e. left side) for entering of a fluid and an outlet (i.e. right side) for the fluid to flow out; 
wherein: 
an internal wall of the pipe body with a fin 1 protruding towards interior of the pipe body, 
the fin 1 has one fin section extending spirally in an axial direction of the pipe body (i.e. rifled in column 3, lines 3-9), 
the fin section has a first end surface 2 (i.e. left side) facing the inlet and a second end surface 2 (i.e. right side) facing the outlet, and 
the first end surface of the fin section is formed as a transition surface along a spirally extending direction (column 3, lines 30-35 and column 4, lines 23-26) for the purpose of minimizing pressure drop therein.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Sugitani et al. the first end surface of the fin section is formed as a transition surface along a spirally extending direction for the purpose of minimizing pressure drop therein as recognized by Gonzalez.
Further, the similar fin end surface of the combination of Sugitani et al. and Gonzalez with respect to the instant invention is read as “configured to reduce thermal stress at the welding site during operation.” 
Regarding claim 2, Figure 2 of Gonzalez discloses the transition surface 2 is a flat face.
Regarding claim 7, Figures 1 and 3 of Sugitani et al. (column 3, lines 29-32) disclose a plurality of fins 20 that, as viewed from the direction of the inlet (i.e. left side), are clockwise or counterclockwise spirals and enclose at the center of the pipe body a hole extending in the axial direction 10a of the pipe body.

	Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani et al. (5,950,718) in view of Gonzalez (4,937,064) as applied to claim(s) 1-2 and 7 above, and further in view of Lee (KR 20-1998-0058637).
	The combined teachings of Sugitani et al. and Gonzalez lacks a heat insulator at least partially surrounds an external circumference of the pipe body.
Lee discloses a heat transfer enhancement pipe 1 comprising: 
a pipe body 20 of a tubular shape having an inlet (i.e. left side) for entering of a fluid and an outlet (i.e. right side) for the fluid to flow out; 
wherein: 
an internal wall of the pipe body 20 with a fin 21 protruding towards interior of the pipe body 20, 
the fin 21 has one fin section extending spirally in an axial direction of the pipe body 20, and
a heat insulator 30 at least partially surrounds an external circumference of the pipe body 20 for the purpose of providing thermal and/or noise insulation (abstract, last sentence).
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Sugitani et al. and Gonzalez a heat insulator at least partially surrounds an external circumference of the pipe body for the purpose of providing thermal and/or noise insulation as recognized by Lee.
Regarding claim 9, Lee discloses the heat insulator 30 has a tubular shape and is configured to be sleeved on the outside of the pipe body 20, and a gap 50 is left between the heat insulator 30 and an external wall of the pipe body 20.
Regarding claim 10, Lee discloses a connector 10 for connecting the heat insulator 30 and the pipe body 20 is arranged between the heat insulator 30 and the pipe body 20.
Regarding claim 11, Lee discloses the connector 10 comprises a first connecting piece that extends in an axial direction parallel to the pipe body 20.

	Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani et al. (5,950,718) in view of Gonzalez (4,937,064) as applied to claim(s) 1-2 and 7 above, and further in view of Bank et al. (9,873,305).
	The combined teachings of Sugitani et al. and Gonzalez lacks a heat insulator at least partially surrounds an external circumference of the pipe body.
Bank et al. (Figure 9) discloses a heat transfer enhancement pipe comprising: 
a pipe body 83 of a tubular shape having an inlet 91 for entering of a fluid and an outlet 92 for the fluid to flow out; and
a heat insulator 81 at least partially surrounds an external circumference of the pipe body 83 for the purpose of reducing heat loss (column 19, lines 35-37).	
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Sugitani et al. and Gonzalez a heat insulator at least partially surrounds an external circumference of the pipe body for the purpose of reducing heat loss as recognized by Bank et al..
Regarding claim 12, Figure 9 of Bank et al. discloses the heat insulator 81 comprises:
a straight pipe section having a first upper end and a second lower end;
a first tapered pipe section; and
a second tapered pipe section, the first tapered pipe section and the second tapered pipe section configured to be respectively connected to the first upper end and second lower end of the straight pipe section;
wherein the first tapered pipe section is tapered in a direction from close to the first upper end to away from the first upper end; and
the second tapered pipe section is tapered in a direction from close to the second lower end to away from the second lower end.

Response to Arguments
The drawings received on March 24, 2022 are accepted.
The objection to Claim 12 is withdrawn in light of the amendment.
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the amendments and applicants’ remarks.
Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Counsel’s remarks (page 15) with respect to the secondary reference of Gonzalez are not commensurate in scope with the claims.  Regardless of the knowledge of one of ordinary skill in the art, the claims do not recite “turbulence.”  
Additionally, Counsel’s reading of Gonzalez is misplaced.  Gonzalez (reproduced below) discloses “the fin 1 has one fin section extending spirally in an axial direction of the pipe body (i.e. rifled in column 3, lines 3-9).”  The claim does not recite the degree of the spiral or helix.  


    PNG
    media_image1.png
    259
    704
    media_image1.png
    Greyscale


However, whether Gonzalez discloses a spiral or helical fin is irrelevant, since the primary reference of Sugitani et al. (Figures 1 and 3) already discloses “the fin 20 has one fin section extending spirally in an axial direction of the pipe body.”  Counsel has not demonstrated how the “taper 2 of protuberance 1” is not structurally similar to the instant invention.  As amended, the functional claim language of the end surface having a transition surface has been changed to a configured structure.  Therefore, as noted in the ground of rejection above, the similar fin end surface of the combination of Sugitani et al. and Gonzalez with respect to the instant invention is read as “configured to reduce thermal stress at the welding site during operation.”  Additionally, Gonzalez is not relied upon to teach a welded fin, since Sugitani et al. already discloses “an internal wall 10 of the pipe body is welded (column 7, lines 5-16) at a welding site with a fin 20 protruding towards interior of the pipe body.”
Notwithstanding Counsel’s remarks (pages 16-20) with respect to the combination of Sugitani et al. and Gonzalez, one of ordinary skill in the art would readily recognize the similar heat exchange tube structures having internal spiral fins are clearly combinable and would yield predictable results.  It would have been obvious to one of ordinary skill in the art to use a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).  Furthermore, the claims do not recite the intended direction of heating or cooling of the working fluids.  As such, the device of the combination of Sugitani et al. and Gonzalez structurally meets the instant invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763